Citation Nr: 0608393	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-32 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for a back disability.  

2.  Entitlement to service connection for a left knee 
condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty with the Navy from October 
1955 to October 1957.  

In a November 1995 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied the claim for 
entitlement to service connection for a back disability.  The 
veteran failed to perfect an appeal of this issue.  Thus, 
this decision is final.  38 U.S.C.A. § 7105(c) (1991); 
38 C.F.R. § 20.1103 (1995).

In May 2003, the veteran again claimed entitlement to service 
connection for a back disability.  In a February 2004 rating 
decision, the RO found new and material evidence had been 
submitted to reopen his claim for entitlement to service 
connection for a back disability and denied the claim on the 
merits, denied entitlement to service connection for a left 
knee disability, and granted service connection for a left 
ankle injury and assigned a disability rating of 20 percent.  
The veteran perfected an appeal of the denial of service 
connection for a back and left knee disability, which are now 
before the Board of Veterans' Appeals (Board).

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCREC 05-92.  

In September 2005, the veteran testified at a video hearing, 
with the undersigned presiding.  A copy of the transcript of 
the hearing has been associated with the veteran's claims 
file.  


The veteran submitted additional evidence for the Board's 
consideration accompanied by a waiver of initial 
consideration by the agency of original jurisdiction.

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2005).

The issue of entitlement to service connection for a back and 
left knee disability is being remanded and is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
back disability in November 1995, and that decision became 
final in the absence of an appeal.

2.  Evidence received subsequent to the November 1995 rating 
decision denying service connection for the veteran's back 
disability is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The November 1995 decision in which the RO denied 
entitlement to service connection for a back disability is 
final. 38 U.S.C.A. § 7105(c) (1991); 38 C.F.R. § 20.1103 
(1995).

2.  New and material evidence having been submitted, the 
claim for service connection for a back disability is 
reopened.  38 U.S.C. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in June and September 2003 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claims for service 
connection as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as an August 2004 Statement of the 
Case (SOC).  These documents provided them with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, private medical records and examination reports.  
During the veteran's September 2005 hearing, he indicated 
that his claims file included any and all pertinent evidence.  
Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims). 


Analysis

The veteran is seeking service connection for a back 
disability.  He contends that an in service accident caused 
his present disability.  

The veteran initially claimed entitlement to service 
connection for a back disability in April 1995.  By way of a 
November 1995 decision, the RO determined that the evidence 
shows that the cause of the veteran's back disability was due 
to a service connected disease or injury.  The RO noted that 
the veteran's service medical records were not available for 
review.  That decision was not appealed within one year, and 
became final.  38 U.S.C.A. § 7105(c) (1991); 38 C.F.R. 
§ 20.1103 (1995).

The veteran subsequently attempted to reopen his claim in May 
2003.  In conjunction with this claim the veteran's service 
medical records (SMR's) were associated with his claims file. 
The veteran's service medical records reveal that in June 
1956 he complained of back pain at the fourth and fifth 
lumbar area.  During the June 1956 examination, the veteran 
indicated that he had experienced back pain for the previous 
two years.  The examiner found no abnormalities, but noted 
that the veteran's pain was aggravated by hyperextension.  
His service medical records also reveal that in August 1956 
he caught his foot on a helicopter wheel and fell, which 
resulted in the helicopter rolling over his foot.  The 
veteran was hospitalized from August 15, 1956 to October 10, 
1956 for injuries associated with this accident.  His 
symptoms were diagnosed as a fracture of the medial 
malleolus.  The veteran's October 1957 Report of Medical 
Examination, for purposes of discharge, did not note any back 
abnormalities.  

In conjunction with this claim, the veteran submitted two 
private medical opinions.  In essence, these opinions 
concluded that the veteran's current back disability is 
related to his in-service accident.

The evidence submitted since the last denial is new, in that 
it was not previously of record and was not cumulative.  
Further, as the prior claim was denied, in part, due to a 
lack of a nexus between the veteran's back disability and 
service and his service medical records were not available 
for review, the new evidence bears substantially upon the 
specific matters under consideration as it relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the veteran's claim.  The claim 
of service connection for a back disability will be discussed 
in the remand section


ORDER

New and material evidence having been received, the appeal to 
reopen the claim of entitlement to service connection for a 
back disability is granted.


REMAND

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim for entitlement to service connection for a back 
disability.  In light of the Board's decision, the entire 
record must be reviewed on a de novo basis.

The veteran asserts that his current back disability is 
related to his in-service injury.  As noted above, the 
veteran's service medical records reveal an in service 
complaint of back pain with a two year history and that he 
caught his foot on a helicopter wheel and fell which resulted 
in the helicopter rolling over his foot.  A March 2004 letter 
from Dr. G.C.E. noted that the veteran's current back 
disabilities are related to the residuals of the trauma to 
his lower left extremity.  A December 2005 letter from Dr. 
W.C.G. attributed the veteran's abnormal gait to his in-
service injury, and then opined that the veteran's abnormal 
gait caused his current back disabilities.  It is unclear 
what evidence Drs. W.C.G. and G.C.E.  relied on to base their 
opinions. 

Therefore, the evidence is insufficient to decide the issue 
of service connection with any certainty.  As the Board 
cannot exercise its own independent judgment on medical 
matters, further examinations are required, to include 
opinions based on review of the entire record.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). Under the VCAA, a veteran 
is entitled to a complete VA medical examination that 
includes an opinion whether there is a nexus between the 
claimed disorder and service based on all possible evidence.  
See 38 U.S.C.A. § 5103A.  Therefore, additional development 
is in order.

Likewise, the claim of service connection for a left knee 
disability warrants further development.  The claims file 
contains evidence which suggest that the veteran has left 
knee pain which is secondary to his service-connected left 
ankle injury.  It is specifically argued that a gait change 
due to the service-connected left ankle disability caused a 
left knee disability.  The veteran has not been afforded a VA 
examination for the purpose of determining the existence of a 
left knee disability.  This needs to be done prior to an 
adjudication of the claim.  If a left knee disability is 
found, an opinion as to whether it is related to service or 
to a service-connected disability is also needed.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded the 
appropriate VA examination to determine 
the nature, etiology, and severity of 
his back disability.  It is imperative 
that the examiner reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND.  All 
necessary tests and clinical studies 
must be accomplished, and all clinical 
findings must be reported in detail.  
Specifically, the examiner must express 
an opinion as to whether the veteran's 
back disability is related to service, 
or related to his service connected 
disability.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.  If any requested 
opinion cannot be provided that fact 
should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible. 

2.  Schedule the veteran for a VA 
examination for the purpose of 
determining whether the veteran currently 
has a left knee disability.  If a left 
knee disability is found, the examiner 
must specifically identify such 
disability.  Thereafter, the examiner 
should give an opinion as to whether the 
left knee disability is due to the 
veteran's service or his service-
connected left ankle injury.  In this 
regard, the examiner should note the 
December 2005 medical opinion of W.C.G, 
M.D.  The opinion should be based on 
examination findings, historical records, 
and sound medical principles.  The claims 
file must be made available to and 
reviewed by the examiner in connection 
with the examination.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§  3.158, 3.655 (2004).  In the event 
that the veteran does not report for any 
ordered examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

5.  The AMC should review the veteran's 
claims of entitlement to service 
connection for a back and left knee 
disability. If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
they should then be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


